IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MPOWER SOFTWARE SERVICES, LLC,           : No. 354 MAL 2017
AND MPOWER MANAGED SERVICES,             :
LLC.                                     :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
AMERICAN WATER WORKS SERVICE             :
COMPANY, INC. AND VIRTUAL                :
DYNAMIX, LLC                             :
                                         :
                                         :
PETITION OF: AMERICAN WATER              :
WORKS SERVICE COMPANY, INC.              :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of April, 2018, the Petition for Allowance of Appeal is

DENIED.